Name: Commission Regulation (EEC) No 739/82 of 31 March 1982 altering the corrective amount on import of cucumbers originating in Greece into the Community of Nine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/26 Official Journal of the European Communities 1 . 4 . 82 COMMISSION REGULATION (EEC) No 739/82 of 31 March 1982 altering the corrective amount on import of cucumbers originating in Greece into the Community of Nine import of cucumbers originating in Greece into the Community of Nine ; Whereas Article 7 ( 1 ) of Regulation (EEC) No 10/81 fixed the conditions under which a corrective amount, introduced pursuant to Article 6 ( 1 ) (a) of the said Regulation , is to be altered ; whereas the said condi ­ tions require alteration of the corrective amount on import of cucumbers originating in Greece into the Community of Nine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vege ­ tables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 (2) thereof, Whereas Article 75 of the Act of Accession fixes the conditions under which a compensatory mechanism for imports into the Community of Nine of fruit and vegetables coming from Greece for which an institu ­ tional price is fixed, is to be introduced ; Whereas Council Regulation (EEC) No 10/81 deter ­ mined the general rules for applying the said compen ­ satory mechanism and Commission Regulation (EEC) No 53/81 of 1 January 1981 (2) fixed detailed rules for applying the said compensatory mechanism ; Whereas Commission Regulation (EEC) No 650/82 of 19 March 1982 (3) introduced a corrective amount on HAS ADOPTED THIS REGULATION : Article 1 The amount '7-34 ECU in Article 1 of Regulation (EEC) No 650/82 is hereby replaced by the amount '20-98 ECU'. Article 2 This Regulation shall enter into force on 1 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p. 17. (2) OJ No L 4, 1 . 1 . 1981 , p. 34. O OJ No L 76, 20 . 3 . 1982, p. 25.